1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection
2.  	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
  Claim 1, line 3, what is the meaning of “… a first surface designed to tolerate the first environment and a second surface designed to tolerate the second environment…”? how can a surface of the object can tolerate a condition, a behavior of a state?

Environment [n] 
external conditions or surroundings, esp those in which people live or work
ecology the external surroundings in which a plant or animal lives, which tend to influence its development and behaviour
the state of being environed; encirclement
computing an operating system, program, or integrated suite of programs that provides all the facilities necessary for a particular applicationa word-processing environment
THE AMERICAN HERITAGE® STEDMAN'S MEDICAL DICTIONARY

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
s 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  VINTHER ET AL [US8926342].
 	Claim 1, Vinther et al disclose a controlled impedance feedthrough assembly between a first environment and a second environment, the feedthrough assembly comprising:
(a)    a block having a first surface [designed to tolerate the first environment] and a second surface [designed to tolerate the second environment];
(b)    at least one feedthrough in the block extending between the first surface and the second surface, the feedthrough comprising:
(1)    a signal through aperture extending between the first surface and the second surface; and
(2)    an electrically-conductive signal link in the signal through aperture having a first end at the first surface and a second end at the second surface;
(c)    the feedthrough being hermetically sealed between the first environment and second environment.
Claim 2, Vinther et al disclose the controlled impedance feedthrough assembly of claim 1 wherein the block 16 is electrically conductive and the feedthrough further comprises a spacer 18 through aperture extending between the first surface 18-1st and the second surface and a dielectric spacer 18-2sd within the spacer through aperture having a first face and a second face, the signal through aperture extending through the spacer between the first face and the second face [fig. 37].
Claim 9, Vinther et al disclose the controlled impedance feedthrough assembly of claim 2 wherein the signal link and signal through aperture are shaped to prevent the signal link from being pushed through the signal through aperture and wherein the spacer and spacer aperture are shaped to prevent the spacer from being pushed through the spacer aperture.
Claim 10, Vinther et al disclose the controlled impedance feedthrough assembly of claim 9 wherein the first end of the signal link has a head with a larger diameter than a diameter of the signal through aperture.
Claim 11, Vinther et al disclose the controlled impedance feedthrough assembly of claim 9 wherein the spacer aperture has a stepped diameter creating a shoulder such that a diameter of the first opening is larger than the diameter of the second opening, and wherein the spacer abuts the shoulder.

Claim 13, Vinther et al disclose the controlled impedance feedthrough assembly of claim 12 wherein the ground coupling includes a plurality of electrically conductive ground links in ground through apertures extending between the first surface and the second surface, the ground links being arranged in a circle surrounding the signal link.
Claim 14, Vinther et al disclose the controlled impedance feedthrough assembly of claim 13 wherein the feedthrough is hermetically sealed by a press fit between the signal link and the signal through aperture and a press fit between each ground link and ground through aperture.
Claim 15, Vinther et al disclose the controlled impedance feedthrough assembly of claim 12 wherein the feedthrough is hermetically sealed by forced potting material between the signal link and block and between each ground link and the block.
Claim 16, Vinther et al disclose the controlled impedance feedthrough assembly of claim 15 wherein the potting material is an epoxy.
Claim 17, Vinther et al disclose the controlled impedance feedthrough assembly of claim 12 wherein the ground coupling includes a plurality of electrically conductive plated vias extending between the first surface and the second surface, the plated vias being arranged in a circle surrounding the signal link.
Claim 18, Vinther et al disclose the controlled impedance feedthrough assembly of claim 17 wherein the feedthrough is hermetically sealed by forced potting material between the signal link and block and in the plated vias.
Claim 19, Vinther et al disclose the controlled impedance feedthrough assembly of claim 12 wherein the signal link and signal through aperture are shaped to prevent the signal link from being pushed through the signal through aperture wherein the ground links and ground through apertures are shaped to prevent the ground links from being pushed through the ground through apertures.

Claim 21, Vinther et al disclose the controlled impedance feedthrough assembly of claim 1 further comprising a flange separating the first environment and the second environment, the block being mounted within an opening in the flange, the seam between the block and flange being hermetically sealed.
 	Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Vinther et al [US8926342] in view of Muzslay [US5735697].
	Claims 3-4, Vinther et al disclose the invention generally all as claimed, but does not show potting materials in first and second gaps. However, Muzslay teaches potting materials 92 in gap 84 [fig. 6] [for claim 3]; and the potting material is an epoxy [col.4, lines 4-5] [for claim 4]; the feedthrough is hermetically sealed by forced potting material between the signal link and the spacer and between the spacer and the block [for claim 6]; the feedthrough is hermetically sealed by a press fit between the spacer and the spacer aperture and a press fit between the signal link and the signal through aperture [for claim 7].; the spacer is composed of a slightly compressible material [for claim 8] It would have been obvious to one having ordinary skill at the time the invention was made to modify the assembly of Vinther et al by 
 	Claim 5, Vinther et al disclose the invention generally all as claimed, but does not show the gaps to be at least 0.01 inch in depth. It would have been obvious to one having ordinary skill at the time the invention was made to modify the assembly of Vinther et al by having the gaps to be at least 0.01 inch in depth for  the matter of design choice; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831